DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 12/27/2021 to claim 74 have been entered. Claims 1-73, 75, 80, and 84 are canceled. Claims 74, 76-79, 81-83, and 85-98 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Objections
Claims 92-98 are objected to because of the following informalities: the status of these claims is set as “New”, which is incorrect as claims 92-98 were added in the reply 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 74, 77-79, 80-82, 85, 90, and 92-98 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (US 2011/0081363; cite no. 321 in the IDS dated 3/22/2018), Mayeresse et al. (US 2006/0127415; cite no. 280 in the IDS dated 3/22/2018), Saghbini et al. (US 2012/0100522; cite no. 325 in the IDS dated 3/22/2018) and Baust et al. (US 2012/0028933; cite no. 323 in the IDS dated 3/22/2018).
“alanine-glutamine” is read in light of the specification at ¶0080 as a dipeptide. 
Whitney teaches compositions for dry storage of biological materials such as cells at room temperature, the composition comprising a dry storage matrix and zwitterionic stabilizers (Abstract). Whitney teaches a composition for dry storage of nucleic acids comprising a Tris-EDTA at a pH of 8 and betaine (Example 2), reading on elected species of betaine for claims 74, 84, 85, and 90. Whitney envisions adding a sponge-like material to said compositions to influence solubility properties of said composition, wherein the sponge-like material comprises polyvinyl alcohol (PVA) (¶0103), reading on the elected species of PVA claims 74, 84, 85, and 90 and on the solid support of claim 78. Whitney teaches alanine, glutamine, hydroxyectoine and betaine as equivalents and as exemplary osmolyte stabilizers (¶0016 & 0145), reading in-part on the elected species of alanine-glutamine dipeptide of claims 74, 84, 85, and 90. Whitney teaches bis-TRIS as an exemplary buffer (¶0177), reading on the elected species of bis-TRIS for claims 74, 84, 85, and 90. Whitney claims and envisions incubating cells with the dry storage compositions such as to dehydrate the 1=R2=-H for both proline and hydroxyproline and noting that formula (III) shows the protonated nitrogen and the deprotonated carboxylate), reading on the hydroxyproline of claim 94 and the embodiment of a synthetic amino acid for claim 74. Whitney teaches the addition of chelators such as EDTA (¶0179), reading on claims 96 and 97. Whitney teaches that DNA obtained from HEK-293T cells and dry stored at 85°C for 1 year in borate/stabilizer matrices is substantially the same as DNA stored at -20°C (¶0064, Fig. 2, and ¶0203), reading in-part on claim 98. Whitney  teaches 10, 25, 50, and 100 mM hydroxyectoine and a pH of about 8.3 combined with sodium tetraborate as effective concentrations to stabilize and dry store nucleic acids a room temperature (Fig. 2 and ¶0063; Example 4), reading in part on the alanine-glutamine concentrations of claim 74. 
Regarding claim 98, claim scope is generally not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, claim 98 simply recites the intended outcome of claim 79, and Whitney makes clear that DNA obtained from HEK-293T cells and dry stored at 85°C for 1 year in borate/stabilizer matrices is substantially the same as DNA stored at -
Regarding claims 74, 84, 85 and 90, Whitney does not teach an alanine-glutamine dipeptide. Regarding claim 74, Whitney does not teach a predehydration composition comprising an apoptosis inhibitor. Regarding claim 74, Whitney does not teach 10-200 mM of an alanine-glutamine dipeptide. Regarding claims 77, 81, and 82, Whitney does not teach salubrinal as a species of reversible apoptosis inhibitor. Regarding claim 79, Whitney does not teach rehydrating the cells with an apoptosis inhibitor. 
Mayeresse teaches methods of drying biological and other labile samples so that they can be preserved as a highly viscous liquid (Abstract). Mayeresse teaches that amino acids act as stabilizing agents and then teaches preferred amino acids comprising glycine, alanine, arginine, lysine and glutamine although any amino acid, or a combination of amino acids, peptide, hydrolyzed protein or protein such as serum albumin can act as a stabilizing agent (¶0027), reading in part on the alanine-glutamine dipeptide of claims 74, 77-82, 84, 85 and 90.
Saghbini teaches a composition that enables stabilization and storage of samples capable of reducing the water activity level of said samples (Abstract). Saghbini further teaches adding apoptosis inhibitors (¶0008 or 0009 or ¶0054), reading in part on claims 74, 77, and 79-82.

Regarding the alanine-glutamine dipeptide of claims 74, 77-82, 84, 85 and 90, it would have been obvious before the invention was filed to add an alanine-glutamine dipeptide to the stabilizing composition and methods of Whitney in view of Mayeresse. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney and Mayeresse are directed towards stabilizer compositions and methods of storing biological samples, because Whitney and Mayeresse both teach that the free amino acids of alanine and glutamine act as stabilizers, and because Mayeresse teaches peptides and protein hydrolysates comprising in-part alanine and glutamine as alternative embodiments. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. Furthermore, the close structural similarity between alanine and glutamine as compared to the alanine-glutamine dipeptide suggests similar properties, see M.P.E.P. § 2144.09. In the instant case, Mayeresse teaches alanine and glutamine as species of stabilizer, and so their combination as a dipeptide must be held as prima facie obvious absent evidence of any unexpected result to the contrary.

Regarding claims 79, 81, and 82, it would have been obvious before the invention was filed to add the salubrinal of Baust in view of Saghbini to Whitney’s cells to rehydrate said cells after dry storage. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney, Saghbini and Baust are both directed towards biological storage compositions and because Saghbini teaches generic apoptosis inhibitors as an exemplary class of stabilizers. The skilled artisan would have been motivated to so because Baust teaches that salubrinal improves post-storage viabilities of human corneal endothelial cells stored at 4°C, and so adding the apoptosis inhibitor as a pretreatment step or during the rehydration step would be predictably advantageous to enhance cellular health.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Zajaczkowski teaches the PVA hydrogel concentration is a result effective variable with Whitney teaches that betaine, alanine, glutamine, and hydroxyectoine as equivalents and as exemplary osmolyte stabilizers and that 10, 25, 50, and 100 mM hydroxyectoine is effective to stabilize and dry store nucleic acids a room temperature. When further considered with the structural similarly of the claimed alanine-glutamine dipeptide to the free alanine and glutamine taught by the art (see M.P.E.P. § 2144.09), the preponderance of evidence at this time suggests that the hydroxyectoine concentrations would reasonably inform a person of ordinary skill in the art to effective and optimal concentrations of betaine and alanine-glutamine in methods of dry storing cells. Thus, the burden is shifted back to establish criticality of the claimed betaine and alanine-glutamine concentrations by objective evidence.
While Baust is silent of salubrinal is reversible or not, salubrinal is read as both a reversible and exemplary apoptotic inhibitor in light of the specification at ¶0009 and ¶0097 absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed.

Claims 76 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Mayeresse, Saghbini, and Baust as applied to claim 74 above, and further in view of Zajaczkowski et al. (Tissue Engineering (2003), 9(3), 525-533) and Eagle (Science (1971), 174(4008), 500-503).
This rejection addresses MCS196 from table 1 as reading on the elected species for claim 76: 50 mM ALA-GLN (alanine-glutamine), 50 mM Betaine, 10 mM Bis-Tris, 0.33% PVA, pH 6.0.
The teachings of Whitney, Mayeresse, Saghbini, and Baust are relied upon as set forth above.
Whitney further teaches 10, 25, 50, and 100 mM hydroxyectoine and a pH of about 8.3 combined with sodium tetraborate as effective concentrations to stabilize and dry store nucleic acids a room temperature (Fig. 2 and ¶0063; Example 4), reading in part on the betaine and alanine-glutamine concentrations of claim 76. Whitney further envisions a dissolvable matrix such as a gel (¶0103), reading in-part on claim 76.
Zajaczkowski teaches that a 20% solution of crosslinked PVA hydrogel is effective at binding mammalian cells, wherein fibronectin is covalently linked to the PVA hydrogel (Abstract; p526, subheading “Hydrogel synthesis”; Fig. 1), reading in part on the PVA concentration of claim 76.
Eagle teaches that the buffering agent BIS-TRIS has a pKa of about 6.46, and a concentration of 20 mM is not sufficiently toxic against 5 representative species of mammalian cells (Table 2), reading in part on the bis-TRIS concentration of claim 76. Eagle recommends 10 mM BIS-TRIS to buffer cell culture media compositions at about 6.5 (Table 3), reading on the bis-TRIS concentration of claim 76.
Regarding the elected species of 10 mM Bis-Tris (MCS196 in Table 1) for claim 76, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Eagle teaches that 10 mM bis-TRIS is optimal to buffer cell culture media at a slightly acidic pH of about 6.5 and that concentrations of bis-TRIS up to 20 mM are generally nontoxic to mammalian cells. Therefore, the burden is shifted back to Applicant to show the criticality of the bis-TRIS concentration as embodied by claim 76.
Regarding the elected species of pH of 6.0 (MCS196 in Table 1) for claim 76, A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In this case, a difference of 0.5 pH units as compared to the teachings of Eagle’s bis-TRIS buffered compositions would not be expected to alter the properties of the cells as Eagle further teaches a pH range of 6.5-8.3 for cell culture media compositions. Therefore, the burden is shifted back to Applicant to show the criticality of a pH of 6.0 as embodied by claim 76.
Regarding the elected species of 50 mM ALA-GLN (alanine-glutamine), 50 mM Betaine, and 0.33% PVA (MCS196 in Table 1) for claim 76, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Zajaczkowski teaches the PVA hydrogel concentration is a result effective variable with respect to cell adhesion when combined with known cell-adhesive proteins (fibronectin). Similarly, Whitney teaches that betaine, alanine, glutamine, and hydroxyectoine as equivalents and as exemplary osmolyte stabilizers and that 10, 25, 50, and 100 mM hydroxyectoine is effective to stabilize and dry store nucleic acids a room temperature. When further considered with the structural similarly of the claimed alanine-glutamine dipeptide to the free alanine and glutamine taught by the art (see M.P.E.P. § 2144.09), the preponderance of evidence at this time suggests that the hydroxyectoine concentrations would reasonably inform a person of ordinary skill in the art to effective and optimal concentrations of betaine and alanine-glutamine in methods of dry storing cells. Thus, the burden is shifted back to establish criticality of the claimed betaine and alanine-glutamine concentrations by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Mayeresse, Saghbini, and Baust as applied to claims 74 and 79 above, and further in view of Fujita et al. (Cell Transplantation (2005), 14, 391-396).

	Regarding claim 83, Whitney, Mayeresse, Saghbini, and Baust do not teach differing species of apoptosis inhibitors.
	Fujita teaches that addition of ZVAD, as apoptotic caspase inhibitor, increases hepatocyte viability and function at 6 and 24 hours post-thaw. (Abstract; p391, subheading “Hepatocyte Cryopreservation”), reading on claim 83. Fujita teaches increased LDH secretion, increase albumin secretion, reduction of cytoplasmic histone-associated DNA fragments (a measurement of apoptosis), and increased urea synthesis in the ZVAD-treated hepatocytes as compared to controls (Fig. 1-4, respectively), which is indicative of improved hepatocyte function (p395, l3ft column, paragraph starting “In this study…”), reading on claim 83. 
It would have been obvious before the invention was made to combine the caspase inhibitor, ZVAD, of Fujita as an apoptotic inhibitor with Baust’s apoptotic inhibitor, salubrinal, in Whitney’s methods in view of Saghbini.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney, Saghbini and Baust are both directed towards biological storage compositions, because Saghbini teaches generic apoptosis inhibitors as an exemplary class of stabilizers. The skilled artisan would have been motivated to do so because both Baust and Fujita teach that the different species of apoptosis inhibitors improve mammalian cellular viability after stress (i.e. post-thaw), and so the combination of the two apoptotic inhibitors would likely improve or at least maintain cellular health and viability in Whitney’s methods. Also see M.P.E.P. § 2144.06, "It is prima facie obvious to combine In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-12 have been fully considered, but not found persuasive of error for the reasons given below. 
Applicant’s specific remarks begin on page 9 of the reply, where Applicant alleges that Whitney is deficient by not teaching any predehydration composition comprising an apoptosis inhibitor. This is not found persuasive of error because Saghbini teaches a composition that enables stabilization and storage of samples capable of reducing the water activity level of said samples and teaches adding apoptosis inhibitors to said stabilization/storage compositions, and Baust teaches that salubrinal is an apoptosis inhibitor (¶0016) that improves post-storage viabilities of human corneal endothelial cells stored at 4°C. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That Whitney, Saghbini, and Faust do not alone is not disputed, but the combination of references for the reasons set forth above renders the predehydration composition comprising at least one apoptosis inhibitor prima facie obvious. Whitney, Saghbini and Baust are all in the same field of endeavor by being directed towards biological storage compositions, Saghbini teaches generic apoptosis inhibitors as an exemplary class of stabilizers, and the skilled artisan would have been motivated to so because Baust teaches that salubrinal improves post-storage viabilities of human corneal endothelial cells stored at 4°C, and so adding the apoptosis inhibitor as a pretreatment step or during the rehydration step would be predictably advantageous to enhance cellular health. Therefore, Applicant’s assertion that there would be no motivation to combine the teachings of Faust with Whitney on page 9 of the reply is not found persuasive of error.
At the bottom of page 9 of the reply, Applicant alleges there is no teaching, suggestion, or motivation to remove a predehydration composition comprising an apoptosis inhibitor. This is not found persuasive of error over the modified grounds of rejection set forth above.
On page 10 of the reply, Applicant alleges that the cited references do not teach the newly added limitation to claim 1 comprising an alanine-glutamine dipeptide concentration. This is not found persuasive in view of the modified grounds of rejection set forth above, and because Applicant appears to be bodily incorporating the teachings of Mayeresse into Whitney which is not the proper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant may also be alleging Mayeresse is not analogous art, in which case the argument is also not found persuasive because Mayeresse is directed towards stabilizer compositions and methods of storing biological samples and so is both in Applicant’s field of endeavor. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Applicant’s arguments on pages 10-11 of the reply regarding claim 26 rejected further in view of Zajaczkowski and Eagle, and claim 83 rejected further in view of Fujita are acknowledged but not found persuasive of error. Applicants rely on arguments traversing the above rejection to traverse this rejection. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653